Timlin, J.
The respondent had from the appellant a policy of insurance against loss or damage by fire covering an automobile. This policy carried the following rider or slip attached:
“In consideration of an additional premium of $36 this policy also covers, subject to its other conditions, damage to the automobile and equipment ... by being in collision during the period insured with any other automobile, vehicle or object, excluding . . . damage caused by striking any portion of the roadbed or by striking the rails or ties of street, steam or electric railroads,” etc.
The evidence showed without contradiction that during the period of insurance and on October 11, 1912, with consent of the respondent, this automobile was being used by an agent of the respondent for pleasure riding at night, and that this agent by accident ran the automobile off the main road and down a bank of three or four feet into the river, causing damage to the car. The municipal court found that the automobile was damaged in a - collision by being precipitated into the East river in the city of Green Bay.
*434This accident is so' obviously outside of the quoted stipulation of the policy that discussion seems superfluous. In. order to bring the case within the policy there must have been, first, a collision; second, the collision must have been with another automobile, vehicle, or somewhat similar object, ejusdem generisj and third, it must not have been with any portion of the roadbed, meaning the ground on which the machine was running or attempting to run. No such collision was shown as that insured against.
In Harris v. American C. Co. 83 N. J. Law, 641, 85 Atl. 194, 44 L. R. A. n. s. 70, the policy was different. In this-court that decision has merely' advisory value, and we are disposed to doubt its soundness even upon the different contract there in question.
By the Court. — Judgment reversed, and the cause remanded with directions to dismiss the complaint.